The case is before us on appeal from an order dismissing a bill of complaint to foreclose a chattel mortgage as against two married women defendants.
The mortgage was one creating a lien on crops and was given to secure the payment of the purchase price of fertilizer used to produce such crops. Whether or not the order dismissing the bill of complaint as to the two married women was error depends upon whether or not the Court finds that the property pledged was the separate property of the two married women and that the debt secured thereby was the debt of the husbands. If the married women executed the mortgage to secure the purchase price of fertilizer used to produce crops which constituted their separate property respectively, then the debt was not the debt of the husbands but was the debt of the married women and the mortgage would be good as a contract in writing for the benefit of the separate estate of each and that separate property could be subjected in this suit to satisfaction of the debt.
On the other hand, if the crops belonged to the husbands and they executed a mortgage which was good as between the parties, the respective wives would not be proper parties to the suit and would not be affected by the result of the suit.
We, therefore, reverse the decree with directions that the Chancellor again consider the motion to dismiss the bill as to the married women and first determine the questions *Page 196 
above suggested and thereupon make his order based upon his findings as to the ownership of the property involved.
It is so ordered.
Reversed with directions.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.